Citation Nr: 1730388	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  12-14 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss from May 10, 2010 to September 29, 2014.

2.   Entitlement to a rating in excess of 20 percent for bilateral hearing loss since September 30, 2014.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for residuals of frostbite.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from November 1952 to October 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs Regional Office (RO) in Detroit, Michigan.  In a September 2016 rating decision, the Board increased the Veteran's evaluation for bilateral hearing loss to 20 percent effective September 30, 2014.

In September 2014, the Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

This case was previously before the Board in December 2014 and remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).

The issue of entitlement to a rating in excess of 10 percent for bilateral hearing loss from May 10, 2010 to September 29, 2014 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Since September 30, 2014, the Veteran had, at worst, Level VI hearing in the left ear and Level V hearing in the right ear.

2.  The most probative evidence fails to link the Veteran's hypertension to his service.

3.  The Veteran does not have a current diagnosis related to his claim for residuals of frostbite.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for bilateral hearing loss since September 30, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2016).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for residuals of frostbite to feet have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's service-connected bilateral hearing loss disability is currently rated 10 percent prior to September 30, 2014; and 20 percent thereafter under the provisions of Diagnostic Code 6100 of the Schedule for Rating Disabilities.  38 C.F.R. § 4.85.  He seeks a higher rating.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must be given to staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart, 21 Vet. App. at 509-10.
In evaluating service-connected hearing loss, disability ratings are derived from mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).  Table VII, (Percentage Evaluations for Hearing Impairment) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e).

Under 38 C.F.R. § 4.86, evaluation of Veterans with certain patterns of exceptional hearing impairment is contemplated.  In the case where puretone thresholds are 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), either Table VI or Table VIA is applied, and whichever results in the higher numeral shall be applied.  38 C.F.R. § 4.86(a).  In addition, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the higher numeral of Table VI or Table VIA is also applied, with that numeral then being elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

At the Veteran's September 2014 Board hearing, the Veteran testified that he cannot always hear what is going on behind him, he has to pay strict attention when getting out and about on his own and listening to others, and that he has to turn up the volume of his television or radio from time to time.

The Veteran had a VA audiology examination in May 2016.  The following puretone thresholds and speech recognition scores were documented as follows:





HERTZ





500
1000
2000
3000
4000
Average
CNC
Left
10
25
65
70
70
57.5
64
Right
10
15
45
80
80
55
68

These audiology findings show Level VI hearing acuity in the left ear and Level V hearing acuity in the right ear under Table VI.  Under Table VII, this warrants a 20 percent disability rating.  There is not an exceptional pattern of hearing loss pursuant to 38 C.F.R. § 4.86.  

At the May 2016 VA examination, the examiner noted that the Veteran's hearing loss did not impact his ordinary conditions of daily life, including his ability to do work.  The Veteran reported his hearing loss continued to make general discourse difficult.

In sum, the preponderance of the evidence shows the Veteran is not entitled to a rating in excess of 20 percent for bilateral hearing loss since September 30, 2014.

The Board has considered all potentially applicable diagnostic codes, and finds no basis upon which to assign an evaluation in excess of the rating assigned herein for hearing loss under any alternate code.  See Schafrath, 1 Vet. App. at 593.  

Finally, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against a rating in excess of 20 percent for bilateral hearing loss since September 30, 2014.  As such, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied to this extent.  38 C.F.R. § 4.3.

II.  Service Connection

As an initial matter, at the September 2014 Board hearing, the Veteran testified that he was treated after service by Dr. Horace Burnfield, who has since passed away and had his practice taken over by his son, also named Dr. Horace Burnfield.  These records are not contained in the claims file.  In December 2014, the Board remanded the Veteran's claim and directed the RO to obtain any necessary authorization from the Veteran and request these records.  In January 2015, the RO sent a letter to the Veteran requesting that he obtain his treatment records from Dr. Horace Burnfield or complete an authorization form to enable the RO to request these records.  To date, no response to this request was received from the Veteran.  The VA's duty to assist is not a one-way street, and a Veteran cannot wait for assistance when he has information essential to the adjudication of his claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As the Veteran was requested to complete an authorization form or to submit these private treatment records, the Board finds that appellate review may proceed without these records.

Additionally, the Board acknowledges that the December 2014 Board remand included a directive to the RO to request the Veteran's service personnel records from the National Personnel Records Center and other appropriate depositories and associate these records with the claims file.  These records were requested in January 2015.  While some records were sent in response to this request, not all of the Veteran's service records could be located and the RO determined they are unavailable for review.  An April 2005 letter from the NPRC indicates that the Veteran's records are unavailable and were destroyed in a fire. When there is evidence that a Veteran's service treatment records have been lost or destroyed, VA has a heightened duty to consider the applicability of the benefit of the doubt rule, to assist a claimant in developing a claim, and to explain its findings and conclusions.  Russo v. Brown, 9 Vet. App. 46, 51 (1996); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  


A.  Hypertension

At the Veteran's September 2014 Board hearing, he testified that his hypertension was spurred by his fear in service of incoming artillery.  At his May 2016 VA examination, the Veteran contends that while in service, he would frequently get headaches, but did not seek medical attention.  He further contended that he did not have hypertension until approximately twenty years prior to the May 2016 VA examination when he sought VA treatment.  See May 2016 VA examination; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As hypertension is listed as chronic disease under 38 C.F.R. § 3.309(a), service connection may be established through a demonstration of continuity of symptomatology rather than through a finding of a nexus.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331  (Fed. Cir. 2013).  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection on the basis of continuity of symptomatology is not warranted in this case as the evidence shows no diagnosis of hypertension during service and the Veteran does not contend that he was treated for hypertension continuously since service.  The claims file also contains no medical evidence showing that the Veteran's hypertension manifested within one year of his service discharge in October 1954.  

As noted above, in April 2005, the NPRC indicated that a portion of the Veteran's service treatment records were destroyed in a fire.  However, the October 1954 report of medical examination is of record and shows a blood pressure reading of 122/74, which indicates no hypertension.  

The Board acknowledges that at the September 2014 Board hearing, the Veteran contends that he was treated for hypertension by a private treating physician Dr. Horace Burnfield, who passed away 35 to 40 years prior.  However, when asked whether he was continously treated for hypertension since service, the Veteran replied "Sort of.  At the VA."  See September 2014 hearing transcript, p.4.  The earliest evidence of treatment for hypertension found in the claims file is in a March 2005 VA treatment record.  At the May 2016 VA examination, the Veteran contends that he did not have hypertension until approximately twenty years prior to the May 2016 VA examination when he sought VA treatment.  

The Veteran was afforded a VA examination in May 2016.  The examiner provided a negative nexus opinion.  His rationale was that the period of time from the end of service (1954) and the diagnosis of hypertension (approximately 1996) is too far apart to be able to establish a causal effect between the two.

The Veteran is competent to state that he was diagnosed with hypertension in 1996.  However, the only evidence that the Veteran's hypertension is related to service are the lay statements of the Veteran.  Hypertension is not a simple medical condition capable of lay observation or diagnosis and it is not argued or shown that the claimant, as a lay person, is qualified through specialized education, training, or experience to diagnose hypertension.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (providing that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  The Board consequently finds that the claimant's contention that he suffered from hypertension due to service is not competent and is in turn of no probative value.  See Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007). 

In sum, the evidence does not show that the Veteran's hypertension is related to service or manifested within a year of discharge from service.  Accordingly, the preponderance of the evidence is against the claim, and service connection for hypertension is denied.   In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

B.  Residuals of frostbite

At the Veteran's September 2014 Board hearing, he testified that his frostbite occurred during his service in Korea while guarding ammunition outside during cold weather, but did not seek medical care.  See September 2014 hearing transcript, p. 9-10.  He contends that he has not seen a doctor for these areas since discharge and he does not have any current complaints regarding his feet and left ear lobe.  See May 2016 VA examination.  He contends, however, that he would like the VA to concede frostbite based on his being in Korea during the conflict and on general knowledge that there is a history of frostbite injuries involved with the Korean conflict.  See September 2011 notice of disagreement; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As noted above, in April 2005, the NPRC indicated that a portion of the Veteran's service treatment records were destroyed in a fire.  However, the October 1954 report of medical examination of record shows no evidence of cold weather injuries.
A May 2010 VA treatment record shows onychomycosis of the right foot.  The May 2016 examiner diagnosed hypertrophic toenails, hammertoes, and a small callous on the left foot near the great toe.  

However, there is no evidence that these conditions are related to his service or cold weather injuries.  The May 2016 VA examiner determines there are currently no frostbite residuals.  He further notes that, upon in-service chart review, no records could be found regarding any frostbite; no post-military medical records list this as a complaint; and on his current examination of this feet and left ear lobe, there is nothing to suggest a previous frost bite condition.

Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability and in the absence of a proof of present disability there can be no claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The term "disability" as used for VA purposes refers to impairment of earning capacity due to disease, injury, or defect, rather than the disease, injury, or defect itself.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  As there is no diagnosed disability related to the Veteran's claim for residuals of frostbite, service connection cannot be granted.

To the extent that the claimant himself suggests he has residuals of frostbite, this condition is not a simple medical condition capable of lay observation or diagnosis.  And it is not argued or shown that the claimant, as a lay person, is qualified through specialized education, training, or experience to diagnose residuals of frostbite.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (providing that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  The Board consequently finds that the claimant's contentions that he has residuals of frostbite that are related to his service are not competent and is in turn of no probative value.  See Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007).

In sum, there is no probative evidence of record showing that the Veteran has a current residual of frostbite disability.  Accordingly, the preponderance of the evidence is against the claim, and service connection for residuals of frostbite is denied.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).








ORDER

A rating in excess of 20 percent for bilateral hearing loss since September 30, 2014 is denied.  

Service connection for hypertension is denied.

Service connection for residuals of frostbite is denied.


REMAND

A July 16, 2014 VA treatment record from the Detroit VAMC notes mild to severe sensorineural hearing loss bilaterally with slight decrease in hearing by 15+ dB bilaterally since the previous test.  The record indicates that the audiogram results may be accessed in "audiogram edit" under the "tools" menu.  See Legacy Content Manager, September 12, 2016 CAPRI documents, page 596.  Accordingly, a remand is warranted to obtain the July 2014 Detroit VAMC audiogram results.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate the July 16, 2014 Detroit VAMC audiogram referenced in the Legacy Content Manager September 12, 2016 CAPRI file, page 596, with the claims file.  Per the CAPRI file, the results are contained in the "audiogram" edit" under the "tools" menu.  If the AOJ is unable to perform this action, a fully-reasoned explanation of why the AOJ is unable to perform this action must be associated with the claims file.

2.  After all outstanding treatment records are obtained, the case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted, furnish a Supplemental Statement of the Case and afford the Veteran and his representative the opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


